6 N.Y.3d 885 (2006)
In the Matter of NOEL FEUSTEL, Appellant,
v.
SCOTT S. ROSENBLUM et al., Respondents.
Court of Appeals of the State of New York.
Submitted February 6, 2006.
Decided May 9, 2006.
*886 Appeal taken as of right from the Appellate Division judgment dated December 12, 2005 (24 AD3d 549) and motion for leave to appeal from said judgment by Noel Feustel dismissed as moot upon the ground that the judgment of the Appellate Division has been vacated by a subsequent order of that Court (App Div, 2d Dept, Apr. 26, 2006, 2006 NY Slip Op 67498).